         Case 2:19-cr-00233-RFB-EJY Document 29 Filed 06/04/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Alexius Lavell Davis

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-CR-233-RFB-EJY

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                    (First Request)
14   ALEXIUS LAVELL DAVIS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for Alexius Lavell Davis, that
21   the Sentencing Hearing currently scheduled on June 11, 2020 at 1:00 pm, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel needs additional time to prepare for Mr. Davis’s sentencing.
25          2.      The defendant is in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance.
       Case 2:19-cr-00233-RFB-EJY Document 29 Filed 06/04/20 Page 2 of 3




 1        This is the first request for a continuance of the sentencing hearing.
 2        DATED this 4th day of June, 2020.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6      /s/ Andrew Wong                                /s/ Brian Y. Whang
     By_____________________________                By_____________________________
 7   ANDREW WONG                                    BRIAN Y. WHANG
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:19-cr-00233-RFB-EJY Document 29 Filed 06/04/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-CR-233-RFB-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     ALEXIUS LAVELL DAVIS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                      July 16, 2020
     Thursday, June 11, 2020 at 11:00 a.m., be vacated and continued to ________________ at the

12            12 00 __.m.;
     hour of ___:___ p     or to a time and date convenient to the court.

13                     4th day of June, 2020.
            DATED this ___

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
